
	
		II
		110th CONGRESS
		1st Session
		S. 917
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To clarify the authority of the Secretary of the Interior
		  with regard to management of elk in Rocky Mountain National
		  Park.
	
	
		1.Management of elk in Rocky
			 Mountain National Park
			(a)DefinitionsIn this section:
				(1)Management
			 planThe term management plan means the elk and
			 vegetation management plan for the Park described in the draft environmental
			 impact statement dated April 2006.
				(2)ParkThe
			 term Park means Rocky Mountain National Park.
				(3)Qualified
			 individualThe term qualified individual means any
			 individual who possesses—
					(A)a valid resident
			 big-game hunting license issued by the State of Colorado; and
					(B)such other
			 qualifications as the Secretary, in consultation with the Colorado Division of
			 Wildlife, may establish.
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Use of
			 servicesNothing in section 4
			 of the Act of March 2, 1929 (16 U.S.C. 198c), or any other
			 applicable law, prohibits the Secretary from using the services of qualified
			 individuals, as volunteers or pursuant to a contract with the Secretary, to
			 assist in carrying out the management plan by using lethal means to reduce the
			 population of elk within the Park.
			(c)ConsultationThe Secretary shall consult with the
			 Colorado Division of Wildlife regarding potential participation by the Division
			 of Wildlife in carrying out the management plan.
			(d)LimitationNothing in this section applies to a taking
			 of wildlife (within the meaning of section 3 of the Endangered Species Act of
			 1973 (16 U.S.C. 1532)) within the Park for any purpose other than the
			 implementation of the management plan.
			
